DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 10-11, 17, 19-20, and 25-26 objected to because of the following informalities:  
Claim 1 recites “a plurality of electric motors coupled to the first support boom and the second support boom” which should read “a plurality of electric motors, each coupled to one of the first support booms or s” or the like, in order to properly correspond to scheme of amended claim 1, which recites a pair of first support booms and a pair of second support booms. The subsequent recitation in claim 1 of “wherein at least one electric motor of the plurality of electric motors is positioned on each of the first support boom and the second support boom” is likewise objected to.
Claims 3-4, 10-11, 17, 19-20, and 25-26 contain similar claim recitations relating to the claims not being updated to the new scheme of amended claim 1 that are similarly objected to.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-4, 10-11, 17, 19-20, and 25-26 are objected to due to formal matters, but are otherwise considered to be allowable.
Claims 2, 5-9, 12-16, 18, 21-22, 24, and 27-29 are considered to be allowable, notwithstanding the claim objections noted above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 17 being substantively similar), Shaw (US 2012/0119016 A1) discloses an unmanned aerial vehicle (abstract), the vehicle comprising: a vehicle body (14) defining a longitudinal direction and a transverse direction (fig. 1A), the vehicle body having opposing longitudinal sides (fig. 1A) and defining an internal cavity (para. [0052]), the vehicle body defining a longitudinal axis (fig. 1); a pair of first support booms (forwardmost support arms 26), each first support boom coupled to the vehicle body (14) at a first end (fig. 1A) and extending outwardly from one of the opposing longitudinal sides of the vehicle body at a selected first sweep angle relative to the longitudinal axis (fig. 1D), and wherein the respective first ends of the pair of first support booms are positioned along a common first boom axis (fig. 1D); a pair of second support booms (forwardmost support arms 26), each second support boom coupled to the vehicle body (14) at a first end (fig. 1A) and extending outwardly from one of the opposing longitudinal sides of the vehicle body (fig. 1D), and wherein the respective first ends of the pair of second support booms are positioned along a common second boom axis (fig. 1D); a plurality of electric motors (32) coupled to the first support boom and the second support boom (fig. 1A), wherein at least one electric motors of the plurality of electric motors is positioned on each of the first support boom and the second support boom (fig. 1A); a plurality of rotors (24), each of the plurality of rotors coupled to a respective one of the plurality of electric motors (32), wherein each of the plurality of rotors comprises a propeller (24) configured to rotate in flight about a rotation axis in a rotation plane angled with respect to the longitudinal axis of the vehicle body by a tilt angle (fig. 1C); and a propulsion system in electrical communication with the plurality of electric motors (para. [0067]), wherein the longitudinal axis of the vehicle body (14) is configured to remain substantially level during horizontal flight parallel to the longitudinal direction of the vehicle body (fig. 4).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a pair of first wedge-shaped spacers, each first wedge-shaped spacer configured to be positioned between the vehicle body and a respective first end of a respective first support boom to position the respective first support boom at the selected first sweep angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647